            Case 8:20-bk-03608-CPM          Doc 180      Filed 06/23/20    Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                                   www.flmb.uscourts.gov

In re:                                                Chapter 11

CFRA Holdings, LLC,                                   8:20-bk-03608-CPM

                                                      Jointly administered with:

CFRA, LLC,                                            8:20-bk-03609-CPM
CFRA Tri-Cities, LLC,                                 8:20-bk-03610-CPM

      Debtors.
_______________________________________/

    SUPPLEMENTAL OBJECTION OF SMARTVISION CONSTRUCTION, LLC TO
         DEBTORS’ MOTION FOR ENTRY OF (I) AN ORDER APPROVING
            BIDDING PROCEDURES, ASSUMPTION AND ASSIGNMENT
      PROCEDURES, AND THE FORM AND MANNER OF NOTICE THEREOF;
    AND (II) ORDERS (A) APPROVING THE SALE OF SUBSTANTIALLY ALL OF
    THE DEBTOR’S ASSETS, (B) AUTHORIZING THE SALES FREE AND CLEAR
       OF ALL ENCUMBRANCES, AND (C) AUTHORIZING ASSUMPTION AND
      ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES



         Smartvision Construction, LLC (“Smartvision”), by and through their attorneys, the Iurillo

Law Group, P.A., hereby submits its supplemental objection to the Debtor’s Motion for Entry of

(I) an Order Approving Bidding Procedures, Assumption and Assignment Procedures, and the

Form and Manner of Notice Thereof; and (II) Order(s) (A) Approving the Sale of Substantially

All of the Debtor’s Assets, (B) Authorizing the Sales Free and Clear of All Encumbrances, and

(C) Authorizing Assumption and Assignment of Executory Contracts and Unexpired Leases (the

“Sale Motion”, DE 53) filed by CFRA Holdings, LLC and its debtor affiliates (collectively, the

“Debtors”) in the above-captioned chapter 11 cases (the “Chapter 11 Cases”). In support of this

Objection, Smartvision respectfully states as follows:
            Case 8:20-bk-03608-CPM           Doc 180     Filed 06/23/20      Page 2 of 5




       1.        On or about May 28, 2020, Smartvision filed its Objection to the Sale Motion (the

“Sale Objection”, DE 90).

       2.        On or about June 10, 2020, the Court entered the Debtors’ Order Approving

Bidding Procedures, Assumption and Assignment Procedures, and the Form and Manner of Notice

Thereof (the “Bidding Procedures Order”, DE 134).

       3.        On or about June 11, 2020, the Debtors filed their Notice of Assumption,

Assignment and Cure Amount With Respect to Executory Contracts and Unexpired Leases of the

Debtors (the “Assumption/Cure Notice”, DE 145). The Sale Motion, Bidding Procedures Order

and Assumption/Cure Notice are referred to collectively as the “Sale Procedures.”

       4.        Pursuant to the terms of the Bidding Procedures Order, June 23, 2020 is the last day

for creditors to file an objection to the Sale and to the Assumption/Cure Notice.

       5.        However, pursuant to the auction and notice schedule set forth in the Bidding

Procedures Order, the Notice of Successful Bidder is to be filed “promptly after the conclusion or

cancellation of the Auction [set for June 24, 2020]”, and the Sale Hearing is set for the morning of

July 26, 2020.

       6.        Smartvision hereby supplements its objection to the Sale Motion and to the Sale

Procedures on the grounds that the Sale Procedures do not provide for or require the Debtors to

provide notice to creditors regarding any proposed allocation, on a property-by-property basis,

with regards to 1) the share of total sale proceeds attributable to each property, 2) the share of any

and all alleged liens of Raymond James Bank, N.A. and Valley National Bank and any other

secure creditors attributable to the share of sale proceeds attributable to each property to be sold

and to disclose the proposed allocation of payment of sale proceeds on a property by property basis

upon closing of the sale.




                                                  2
            Case 8:20-bk-03608-CPM           Doc 180     Filed 06/23/20     Page 3 of 5




       7.        Furthermore, Paragraph 4(d) of the Addendum attached as Exhibit 4 to the Bidding

Procedures Order provides that up to $245,325 shall be allocated and distributed (or reserved) to

Smartvision from the sale proceeds of the three IHOP restaurants that are subject to Smartvision’s

Mechanics liens (IHOP Stores 2027, 585 and 4440). The order further provides that “Such

payment(s) shall be limited to the sale proceeds of the aforementioned Restaurants and subject to

all rights, claims and defenses of all parties in interest…” Bidding Procedures Order, DE 134,

page 47 of 52.

       8.        However, there is no provision in the Sale Procedures requiring the Debtors to

provide notice to Smartvision and other creditors regarding any proposed allocation or

apportionment of the total sale proceeds to specific properties, and there is no provision in the Sale

Procedures requiring any such notice to be provided to creditors prior to the Sale Hearing set for

June 26, 2020.

       9.        Accordingly, Smartvision objects to the Sale Procedures to the extent that the Sale

Procedures to not provide for and require the Debtors to provide how the total sale proceeds shall

be allocated on a property-by-property basis as well as the proposed allocation of any and all liens

and claims of creditors against specific properties. Absent the provision of such information prior

to the final Sale Hearing, Smartvision and other creditors are unable to fully assess the impact of

the proposed sale upon their claims and interests.




                                                  3
             Case 8:20-bk-03608-CPM        Doc 180     Filed 06/23/20    Page 4 of 5




       10.     Smartvision asserts this objection in abundance of caution due to the objection

deadlines specified in the Bidding Procedures Order which require the filing of objections before

the Auction and before the filing by the Debtors of the Notice of Successful Bidder, and reserves

its right to supplement or amend its objection.



Dated: June 23, 2020                          Respectfully submitted,

                                              IURILLO LAW GROUP, P.A.

                                              /s/ Kevin L. Hing
                                              Camille J. Iurillo, Esquire
                                              Fla. Bar No. 902225
                                              Kevin Hing, Esquire
                                              Fla. Bar No. 71976
                                              5628 Central Avenue
                                              St. Petersburg, FL 33707
                                              (727) 895-8050 telephone
                                              (727) 895-8057 facsimile
                                              ciurillo@iurillolaw.com
                                              khing@iurillolaw.com
                                              Attorneys for Creditor,
                                              Smartvision Construction, LLC




                                                  4
          Case 8:20-bk-03608-CPM          Doc 180     Filed 06/23/20    Page 5 of 5




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been served on this
23rd day of June, 2020, via electronic mail to all parties receiving notice via CM/ECF, including
Nathan A. Wheatley, Office of the United States Trustee, Timberlake Annex, Suite 1200, 501 E.
Polk Street, Tampa, FL 33602; Carmen D. Contreras-Martinez, Saul Ewing Arnstein & Lehr LLP,
701 Brickell Avenue, Suite 1700, Miami, FL 33131, Counsel for the Debtor; and via U.S. Mail to
the additional parties listed below.

CFRA Holdings, LLC
CFRA, LLC
CFRA Tri-Cities, LLC
1340 Hamlet Avenue
Clearwater, FL 33756




                                            /s/ Kevin L. Hing________________________
                                            Kevin L. Hing, Esquire
                                             Fla. Bar No. 0071976




                                               5
